                                                       United States Distri~t Court
                                                      Central District of California
                                                          ~M EN1J~'~                                                                    JS-3

 U NITED STATES OF AMERICA vs.                                            Docket No.                 16CR390(A)PSG


 Defendant          Angelic Gaitan                                        Social Security No. 7       9     8   2

 akas                                                                     (Last 4 digits)


                                         J UDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                MONTH   DAY     YEAR
           In the presence of the attorney for the government. the delendanl appeared in person nn this date.     09     09      2019


 COUNSEL                                                                 R"!'ND James Blancarte
                                                                         (Name of Counsel)

    PLEA               GUILTY,and the court being satisfied lha~ there is a factual basis for the plea. ~      NOLO    ~  NOT
                                                                                                            CONTENDERE   GUILTY
  FINDING           There being afinding/verdict of GUILTY, defendant has been convicted as charged of the offense(s)oE

                    Racketeer InFluenced Corrupt Organizations Conspiracy 18 Q.S.C. § 1962(d)_ 18 U.S.C. § 1963(a), as charged in Count ]of
                    the First Superseding Indictment.

            Conspiracy to Possess with Intent to Dislributc and Distribute Controlled Substances
            21 U.S.C. § 846. 21 U.S.C. § 841(b)(1)(A) as charged in Count 11 oi~ the First
            Superseding Indictment.
 JUDGMENT 'T'he Court asked whether there vas any reason why judgment should not be pronounced. Because no sufficient cause to the
 A ND PROB/ contrary vas shown,or appeared to the CourC, the Court adjudged the defendant guilty as charged and convicted and ordered that:
   COMM     Pursuant to the Sentencing Reform Act of 1984. it is thcjudgment of the Court that the defendant is hereby committed to the
   ORDER    custody of the Bureau of Prisons to be imprisoned for a term of: 51 months. This term consists of 51 months on each of Counts
            1 and 1 1, to be served concurrently.



It is ordered that the defendant shall pay to the ~lnited States a special assessment of $200, which is due
immediately. Any unpaid balance shall be due during the period ofimprisonment, at the rate of not less
than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § 5E 1.2(a), all fines are waived as the Court finds that the defendant has established
that he is unable to pay and is not likely to became able to pay any fine.

Upon release from imprisonment, the defendant shall. be placed nn supervised release for a term of two
years. This term consists of two years on each of Counts ~ and 11 of the First Superseding Indictment,
all such terms to run concurrently under the foll~~ing tei-rns an~i conditions:

1. The defendant shall comply with the rules and regulations of t11e United States Probation &Pretrial
Services Office and General Order 18-10.

2. During the period of community supervision, the defendant shall pay the special assessment in
accordance with this judgment's orders pertaining to such payment.

CR-]04(wpd 10/18)                                Jl'DGNIF;N'~& PRQB.~"I'10\'/ '0~111'~11E17't)RDER                             Paee 1 of6
 USA vs.    GAITAN, ANGGI,IC                                          Docket No.:       16CR390(A)PSG



3. The defendant shall participate in mental health treatment, which may include evaluation and
counseling, until discharged from the treatment by the treatment provider, with the approval of the
Probation Officer.

4. As directed by the Probation Officer,the defendant shall pa.✓ ,all or part ofthe costs ofthe Court-
ordered treatment to the aftercare contractors during the period of community supervision. The
defendant shall provide payment and proofofpayment as directed by the Probation Officer.Ifthe
defendant has no ability to pay, no payment shall be required.

5. The defendant shall cooperate in th;, collection of a DNA sample fiom the defendant.

6. The defendant shall not associate with anyone known to her to be a member of the Canta Ranas
Organization(CRO)and others kno~~n to her to be participants in the CRO's cruninal activities, with the
exception ofher family tr~embers. She may riot v~ ~at~, dis~~l~~~, ~s;;or possess any gang insignias,emblems,
badges, buttons,caps, hats,jackets, shoes, or any ~t~zer clothing that defendant knows evidence affiliation
with the CRO,and may not display any signs o~ g;;stures that defendant kr~ow~ evidence affiliation with
the CRO.

7. As directed by the Probation Officer, tl~e deferrclar~hl sl7ali r~~~t be present iri any area known to herto
be a location where members of the CRO meet and/or assemble.

8. The defendant shall submit her person, pr~~ieriy, ~~ous~, residence, vehicle, papers, computers [as
defined in 18 U.S.C. § 1030(e)(I)], cellphoi~es, ot;:rer ~i~~ctY~oriic c~m~Ilunications or data storage devices
or media, office, or othei areas under file defc:ridant's control, tc~ a search conducted by a United States
Probation Officer or law enforcement officer. Failure to sut~rnit t~ a search inay be grounds for revocation.
The defendant shall warn any other occupants that the premises may be subject to searches pursuant to
this condition. Any search pursuant to this condition will be conducted at a reasonable time and in a
reasonable manner upon reasoYlable suspicion that irz~ de~~ndant alas ~~~~iated a condition of his
supervision and that the areas to be searc;l~~ c~rlta~n ~~cidL~:ce of this violation.

The drug testing condition mandated by statute is suspended ~~s~~3 on the Court's determination that the
defendant poses a low risk of future s~~~bstance ~~~_►ss~.

The Court authorizes the Probation &Pretrial er~✓~c~.s ~?~fice ro disclose t~~e ~resentence Report to the
substance abuse treatment provider to faci?itat~ the ~iefend~nt's treatment for narcotic addiction or drug
dependency. Further redisclosure of the PresentencP R_epo~-t by~ the tre~tme~t provider is prohibited
without the consent of the sentencing judge.




CR-104(wpd 10/18)                    Ji?DG~1EV'E & PR(1B.-t'iIO~iCO~w'6 bfSf:~~i~[v"~ OkUEl2            Paee 2 of6
 USA vs.    GAITAN. ANGELIC                                                    Docket Nn.:        16CR390(A) P'SG


It is ordered that the defendant surrender herself to an institution designated on or about December 13,
2019, on or about noon of that date. In the absence the defendant shall report on or before that same
date and time to the United States Marshal located at the Roybal Federal Building, 255 East Temple
Street Los Angeles California 90012.

Bond is exonerated upon the self surrender.

Based on the government's motion, any re~~~aining caun~~ as well as, the underlying Indictment are
ordered dismissed

The defendant is advised ofthe right ~o appeal.
 In addition to the special conditions of supervision imposed above. it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. 'I~he Count may charge Q~e conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within she n~iaximum period pet•mitted by law. may issue a warrant and revoke
 supervision for a violation occurring during the supe~-vi~ion period.




           Date
                    ~~~~/s                                         U. S. District   dgc/Magistrate Judge

 It is ordered that the Clerk deliver a copy of this .ludgrnent and Probation/Commitment Ordea• to the Li.S. Marshal or other qualified officer.

                                                                   ~" rh. ~ I.S. D~stric? Count



                a ~ ~~                                       By    K. Dickerson
           Filed Date                                              lleputy Clerk




CR-l04(wpd 10/18)                              .IUDGM11I~:NT & PRQBh'TION/CO~vIR117'MD:N'I' ORDER                                    Pa¢e 3 of6
 USA vs.     GA[TAN. ANGELIC                                                        Docket No.:      I6CR390(A)PSG


 The defendant must comply with the standard conditions shat have been adopted by° this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or su~~eivised release pursuant to this judgment:


 1.   The defendant must not commit another federal. state. or local          9.    TI1e defendant must not knowingly associate with any persons engaged
      crime;                                                                        in criminal activity and must not knowingly associate with any person
 2    he defendant must report to the probation office i,i the federal              ccm victed ofa felony unless granted permission to do so by the probation
      judicial district of residence within 72 how~s of imposition oi~ a            officer. This condition will not apply to intimate family members,unless
      sentence of probation or release fi•om imprisonment, unless                   the court has completed an individualized review and has determined
      otherwise directed by the probation officer:                                  that the restricL'on is necessary for protection of the community or
 3.   The defendant must report to the probation office as instructed by           rehabilitation:
      the court or probation officer:                                         10.  "Che defendant must refrain from excessive use of alcohol and must not
 4.   The defendant must not knowingly Icave the judicial dis~ricl                 purchase, possess.. use. distribute, or administer any narcotic or other
      without first receiving the permission of the cow~t or probalio❑             controlled substane;e, or any paraphernalia related to such substances,
      officer;                                                                     except ~s ~~rescribed b;' a physi~~;ian;
 5.   The defendant must answer t~vthfully the inquiries ofthe probation      I I. Thedelendanlmustnotifytheprobationofticerwithin72hoursofbeing
      officer, unless legitimately asserting his or her Filth Amendment            arrested or questioned by a la~v enforcement officer;
      right against self-incrimination as to new criminal c~>i~duct;          12. For felony cases, the defendant must not possess a firearm, ammunition.
 6.   The defendant must reside at a location approved by' the probation           deshuctive device, or any other dangerous weapon;
      officer and must ~olify the probation officer at least 10 days before   13. !~'ic defendant must not act or enter into any agreement with a law
      any anticipated change or within 72 hours of an unanticipated                entt~rcement agc~cy to art as an inforniant or source without the
      change in residence or persons living in defendant's residence:              ocnnissi<~n ofthe court;
 Z    The defendant must permit the probation officer to cont~c~ him or       14. Ae directed by the probation officer, the defendant must notify specific
      her at any time at home or elsewhere and must permit confiscation            persons and organizations of specific risks posed by the defendant to
      ofany contraband prohibited by law or the terms ofsupe~~~isioi~ and          those persons and organizations and must permit the probation officer to
      observed in plain view by the probation officer:                             con firm the defendants compliance with such requirement and to make
 8.   The defendant must work at a lawful occupation unless excused by             s uch no~i ications
      the probation officer for schooling, training, or other acceptable      l~. The defendant must iollo~+~ the instructions of the probation officer to
      reasons and must notify the probation officer at least ten days              imp!emcnt the orders of the court, afford adequate deterrence from
      before any change in employment or within 72 hours of an                     ;rimir,a~ tiondu~t. pr~tcct ?he public from further crimes of the
      unanticipated change;                                                        defendarl.: and provide the defendant with needed educational or
                                                                                   vccatic»ral training, medical care, ar other correctional treatment in the
                                                                                   most effective mariner.




CR-104(wpd 10/IS)                                    JI;DGblEV'T &PROBATION/COD1Dlf'PD~IEN7' ORDER                                             Pale 4 of6
            The defendant must also comply with the follo~~~in~ special conditions (sct (orCh be~lo~v).


          STATUTORY PROVISIONS PERTAINING TO P,~l'MENT A~ ~ C0~.6,ECTION OF FINANCIAL SANCTIONS

           The detendant must pay interest on a line or reslitutiun of more than $2.500, unless the court waives interest or unless the fine or
 restitution is paid in full betorc the fifteenth (15th) day a1~er the date of thcjudgment under• 18 U.S.C. ~ 3612(fl(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. ~ 3G 12(g). [merest and penalties pertaining to restitution. however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains urpaid aR~r the termination or supervision. the defendant must pay the
 balance as directed by the United States Attorney's Office. f K U.S.0 ~ 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
 residence address until all tines. restitution, costs, and special 2ssessment5 are paid in full. 18 U.S.C.~~' 3612(b)(I)(F).

         The defendant must notify the Court (through the Probation Officel and the United States nitorncy of any material change in the
 defendants economic circumstances that might affect the delend~nt's ability to day a line or resdtuti~m, as required by l8 U.S.C. § 3664(k).
 The Court may also accept such notitication li•om the government or the victim, and mav,on its own motion or that ofa party or the victim, adjust
 the manner of payment of a fine or restitution under l8 U.S.C. ~ 3664(k). Sce also i 8 J.S.C. § 3~72(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

          Payments will be ap}~lied in the following order:

                    1. Special assessments under 18 U.S.C. § 30]~;
                    2.Restitution, in this sequence (u~~dcr 1 K O.S.C. § 3~6d(i), all non-federal victims must be paid before the United
                      States is paid):
                               Non-fiederal victims (individual a• nd corpoeale).
                               Providers of compensatio:~ to non-federal victims.
                               l he United States as victim;
                              ',
                    3. I;ine:
                    4. Community restitution, under ~8 LI.S.~C. § 3CtS3(c); and
                    5. Other penalties and costs.

           CONDITIONS OF PROBATION AND SUPERVISED RELEASE PE1kTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Ofticer. the defendant must provide to the Probation Offices: (1)a signed release authorizing credit report
 inquiries;(2)federal and slate income tax returns or s signed release authori:~ing their disclosure and ~3) an accurate financial statement, with
 supporting documentation as to all assets. ii~comc~ and c~penses ofthe defendan~. in addition. the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Ol~lice~.

         The defendant must maintain one personalci~eckingaccour~t. Fyll:ifdefendan!~sincorne."monetarygains;'orotherpecuniaryproceeds
 must be deposited into this account, which must be used for pa~~ment of all pers~~na! expenses. Records of all other hank accounts, including
 any business accounts, must be disclosed to the Probation Officer Ripon request.

         The defendant must not transfer, sell, give ~,~ti~ay. or otnerw~ise ;,cm~ey any arse; with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court nave been satisfied in fuli.

                               These conditions a=re in adclitiun t.~ an} o.lic r c~nditi:ms impos:,d ~y thisj~dgment.




CR-104(wpd 10/18)                               JiiDG\i4:~~~'d' & PROR~~T[On/C0~11171TNIF,~'T ORDER        ~                               Page 5 of
  USA vs.      GAITAN, nNGELIC                                                  Docket No.:        16CR390~A)PSG




                                                                     f2ETUY2N

  I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
  Defendant noted on appeal on
  Defendant released on
  Mandate issued on
  Defendant's appeal determined on         ~'~~ ~                                                  ~~
  Defendant delivered nn                                                                     to
      at
      the institution designated by the Bureau of Prisons. with a certiFed copy o~the within Judgment and Commitment.

                                                                     United States Marshal


                                                               F3v
              Date                                                   Dei~ul~ Marshal




                                                                  CERTIFICATE

 1 hereby attest and certify this date that the foregoing document is a fu1L lrue ai d correct copy of the original nn the in my office, and in my
 legal custody.

                                                                     Clerk. 1J.S. District Court


                                                               ray
             Filed Date                                              Deputy CIerR




                                                 FOR U.S. PROBATIOtV OFFICE USE ONLY


Upon a finding of violation of probation or supervised release.[understand that the court may (1) revoke supervision,(2) extend the term of
supervision, and/or(3) modity the conditions of supervision.

           These conditions have been read to mc. I fiully understand the conditions and have been provided a copy ofi them.


        (Signed)
                Defendant                                                           Date




                     U. S. Probation Officer/Designated Witness                   [)ate




CR-104(wpd 10/I S)                               JIiDGAtM:N"f & PR013ATION/COMb~1ITn1Eti"T OR~N:R                                   Page 6 of6
